ORDER
A majority of the Judges of this Court in regular active service have voted for rehearing of this ease en banc. Sixth Circuit Rule 35(a) provides as follows:
“The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.”
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.
It is further ORDERED that the appellant file a supplemental brief not later than Wednesday, August 30, 2000, and the ap-pellee file a supplemental brief not later than Friday, September 29, 2000.
The Clerk will schedule this case for oral argument as directed by the court.